(Vide Matter of Davis, 252 App. Div.. 591; Matter of Salus, 321 Penn. St. 106.) No other wrongdoing has been charged against the respondent. The court cannot agree with the recommendation of the learned official referee that discipline be limited to censure but decides that the offense requires a suspension from the practice of the law for a period of six months. Respondent is suspended from the practice of the law for a period of six months. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.